Title: From Thomas Jefferson to John Barnes, 26 March 1797
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello Mar. 26. 97.
                    
                    I inclose a note for some more sashes to be made by Mr. Trump, as we have put up those he furnished before, and find them well made and according to directions. I would wish these now ordered to be made as early as possible so as that payment may not be due till the 1st. of July; for tho’ I shall immediately order my tobacco to be sent on to you, yet it will not produce cash till July 1. I am desirous of sending you an invoice for some groceries and small things of about 2. or 300. Doll. value if they can be credited till July 1. but I will await your information on this head. Mr. Lott also wished to order on some supplies and applied to me for a draught but I informed him I should not be able to draw till July. I am with great esteem Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                    
                        P.S. I laid by, at John Bringhurst’s a small paint box, and forgot afterwards to call for it. Will you be so good as to take it for me and pay the price which I think was about 7. Doll. It may be packed in a vacant interval with the sashes now ordered, or may come in a tight package of groceries whenever I [may] call for them.
                    
                 